Citation Nr: 9931957	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  95-27 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 10, 
1993, for the award of Dependency and Indemnity Compensation 
(DIC) benefits for a surviving spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from July 1953 to June 
1975.  He died on September [redacted], 1984.  The appellant 
is the widow of the veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted service connection for the 
cause of the veteran's death effective from January 10, 1993.

The case was previously before the Board in January 1998, 
when it was remanded for adjudication of the issue of whether 
there was clear and unmistakable error in a January 1985 
rating decision that denied entitlement to service connection 
for the cause of the veteran's death.  The RO found that the 
January 1985 rating decision was not clearly and unmistakably 
erroneous in March 1998 and notified the appellant of its 
decision and her appellate rights.  She did not appeal.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran served on active duty from July 1953 to June 
1975, including a wartime tour of duty in Vietnam.  He died 
in September 1984 as a result of cardiopulmonary arrest due 
to intracerebral hemorrhage and metastatic undifferentiated 
carcinoma. 

2.  The RO denied entitlement to service connection for the 
cause of the veteran's death in a January 1985 rating 
decision.  The RO advised the appellant of this decision and 
of her appellate rights by letter dated January 17, 1985.  
She did not appeal. 

3.  On January 10, 1994, the RO received the appellant's 
claim for service connection for the cause of the veteran's 
death based upon inservice exposure to Agent Orange.

4.  Final rules providing for service connection for 
respiratory cancers were promulgated and effective on June 9, 
1994. 

5.  By rating decision in March 1995, the RO awarded DIC 
benefits pursuant to liberalizing legislation for the 
appellant, effective from January 10, 1993.


CONCLUSION OF LAW

There is no entitlement under the law to an effective date 
earlier than January 10, 1993, for the award of service 
connection for the cause of the veteran's death.  38
 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. §§ 3.114, 3.400(p) 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran died on September [redacted], 1984, of cardiopulmonary 
arrest due to intracerebral hemorrhage and metastatic 
undifferentiated carcinoma, as listed on his death 
certificate.  During his lifetime, he served on active duty 
in the United States Army from July 1953 to June 1975.  His 
military service in the Army included a wartime tour of duty 
in Vietnam.  At the time of his death, the veteran did not 
have a disability adjudicated as service connected, nor did 
he have a claim pending for VA disability compensation or 
pension benefits.

On September 19, 1984, the appellant filed an Application for 
DIC or Death Pension by Surviving Spouse or Child.  She 
stated that the veteran died from cancer.  Entitlement to 
service connection for the cause of the veteran's death was 
denied in January 1985, on the grounds that the evidence did 
not establish that the veteran's death was due to a service-
connected disability.  The RO notified the appellant of its 
decision and of her appellate rights by letter dated January 
17, 1985.  She did not appeal.

No further action was taken by the appellant until January 
10, 1994, at which time she sought to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death.  She claimed that the veteran died as a 
result of Agent Orange exposure during his Vietnam service. 

On May 20, 1994, the RO wrote to the appellant and requested 
information necessary to adjudicate her claim, including 
clarification of the specific disability or disabilities 
which she claimed resulted in the veteran's death due to 
exposure to chemical defoliants.  The RO advised her that the 
information should be submitted as soon as possible, 
preferably within 60 days of the date of the letter, and that 
it must be received by VA within one year to afford 
consideration from the earliest possible date.  

On September 27, 1994, the RO notified the appellant that her 
claim for service connection for the cause of the veteran's 
death was denied because she did not send the information 
requested by the May 20, 1994, letter.  She was further 
advised that she could submit the information at any time; 
however, if it was not received before May 20, 1995, VA could 
not pay benefits for any period before the date it was 
received.  The appellant was notified of her appellate 
rights.

On December 23, 1994, the appellant submitted additional 
evidence, including private medical records and the veteran's 
service personnel records, to the RO in support of her claim.  
She stated that the veteran died of lung cancer as a result 
of exposure to Agent Orange.  Terminal hospital reports from 
Tallahassee Memorial Regional Medical Center disclosed that 
the veteran was diagnosed as having metastatic 
undifferentiated carcinoma in August 1984.  Service medical 
records were entirely negative for any complaints or 
diagnoses of this condition.

In March 1995, entitlement to service connection for the 
cause of the veteran's death was granted on the basis of 
presumed exposure to herbicidal agents while the veteran 
served in Vietnam, effective from January 10, 1993.  The 
appellant appealed the RO's decision to the Board, and 
requested an effective date in 1984 or 1985, when she filed 
her original claim.  She stated that she was given bad advice 
by a veteran's representative when her claim was denied in 
1985.  She was reportedly told not to pursue the case.  The 
appellant further stated that because the veteran died from 
inservice exposure to chemicals, she was entitled to DIC 
benefits in 1985.  


II.  Legal analysis

As noted above, in March 1995 the RO issued a rating decision 
granting entitlement to service connection for the cause of 
the veteran's death as a residual of exposure to Agent 
Orange.  The RO based the decision on a finding that he died 
in September 1984 due to lung cancer as a result of in-
service exposure to herbicide agents while in Vietnam. 

The Board has considered whether the effective date is 
governed by Nehmer, et al. v. United States Veterans 
Administration, et al., C.A. No. C-86-6160 (TEH) (N.D. Cal. 
May 20, 1991) (final stipulation and order).

In February 1987 a group of Vietnam veterans and survivors of 
veterans filed suit in U.S. District Court alleging that the 
regulation promulgated by VA to implement the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act 
[hereinafter Dioxin Act] were invalid.  Nehmer, et al. v. 
United States Veterans' Administration, et al., 712 F. Supp. 
1404 (N.D. Cal. 1989).  The provision of 38 C.F.R. § 3.311a, 
which became effective on September 25, 1985, was the first 
VA regulation to provide guidance for the adjudication of 
claims based on dioxin exposure.  See 50 Fed.Reg. 34452.  In 
Nehmer, decided on May 3, 1989, the U.S. District Court 
invalidated a portion of this regulation on the ground that 
VA had used too restrictive a standard to determine whether a 
disease was sufficiently linked to Agent Orange to qualify as 
service connected.  All denials based on that regulation were 
invalidated and a moratorium was placed on further denials.  
The moratorium was lifted on February 15, 1994.

The district court certified a class of plaintiffs.  Nehmer 
v. Veterans' Administration, 118 F.R.D. 113 (N.D. Cal. 1987).  
The plaintiffs sought to certify a class consisting of "all 
current or former service members, or their next of kin (a) 
who are eligible to apply to, who will become eligible to 
apply to, or who have an existing claim pending before the 
Veteran's [sic] Administration for service-connected 
disabilities or deaths arising from exposure during active-
duty service to herbicides containing dioxin or (b) who have 
had a claim denied by the VA for service-connected 
disabilities or deaths arising from exposure during active-
duty service to herbicides containing dioxin."  118 F.R.D. 
at 116.  The Court granted the plaintiffs' motion to certify 
the class.

Subsequently, the Court described the class a bit differently 
as consisting of "all current or former service members (or 
their survivors) who are eligible to apply for benefits based 
on dioxin exposure or who have already applied and been 
denied claims for benefits based on dioxin exposure."  
Nehmer, et al. v. United States Veterans' Administration, et 
al., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989). 

In May 1991, the parties in Nehmer, et al., agreed to a Final 
Stipulation and Order [hereinafter Stipulation].  The 
Stipulation set forth VA's responsibilities with respect to 
further rulemaking concerning Agent Orange.  As a result of 
this rulemaking, VA, between 1990 and 1996, found that a 
number of cancers were linked to Agent Orange using the 
appropriate standard.  

The Stipulation required that VA not deny the Agent Orange 
claims of Class members until such time as the Secretary made 
a determination under the Agent Orange Act of 1991 concerning 
whether a positive association existed between their diseases 
and herbicide exposure.  See Stipulation, para. 6.  The 
Stipulation further required that, when the Secretary issued 
regulations in accordance with the Agent Orange Act of 1991 
establishing a presumption of service connection for a 
disease determined to be associated with herbicide exposure, 
VA would readjudicate all claims based on such disease in 
which benefit denials were voided by the court's May 3, 1989, 
order and adjudicate all similar claims which were filed 
subsequent to that order.  See Stipulation, para. 3.  

In general, the Stipulation provided that the effective date 
of awards for claims in which denials of benefits were voided 
by the court in Nehmer would be based on the later of the 
date of receipt of the claim, except as otherwise provided in 
38 U.S.C.A. § 3010(d)(1) (now 38 U.S.C.A. § 5110(d)(1)), or 
the date on which disability or death occurred, assuming that 
the disease for which the benefit was ultimately granted was 
the same as that upon which the original claim was based.  
See Stipulation, para. 5.  For claims filed subsequent to the 
May 3, 1989, court order and held open under the Stipulation, 
the effective date for DIC would, likewise, be based on the 
date of receipt of the claim or the date on which disability 
or death occurred, whichever was later.  See Stipulation, 
para. 5.

VA Circular 21-94-1 (Feb. 15, 1994) at 4, Processing of 
Claims Based on Exposure to Herbicide Agents, further 
provided that "a pending claim received prior to a 
regulation which now allows entitlement [will have an 
effective date] determined by either the date of claim or the 
date of factual disablement or death, whichever is later."  
However, this circular was rescinded January 1, 1996. 

Here, service connection for the cause of the veteran's death 
was originally denied in January 1985, prior to the effective 
date of 38 C.F.R. § 3.311a(d), the regulation invalidated by 
Nehmer.  Thus, the appellant's claim was never denied under 
the regulations invalidated by the May 1989 Nehmer decision.  
The January 1985 denial of service connection for the cause 
of the veteran's death was unaffected the by the Nehmer 
decision because the invalidated regulation was not 
promulgated until September 25, 1985, subsequent to the 
January 1985 denial of the claim.  

The District Court of the Northern District of California has 
recently issued another decision in the Nehmer case 
addressing the question of what benefit decisions were voided 
by its original Stipulation and Order.  See Nehmer v. VA, 32 
F. Supp. 2d 1175 (N.D. Cal. 1999).  The Court found section 
7.20(d)(3) of the VA Adjudication Procedures Manual M21-1, 
Part VI, Change 52 (August 26, 1996) to be inconsistent with 
the Nehmer Final Stipulation and Order, in that the Manual 
provision required readjudication of claims denied during the 
time the invalid regulation was in effect only if the claim 
specifically alleged Agent Orange as a factor in the claim, 
or the denial of benefits specifically referenced 38 C.F.R. 
§ 3.311a(d) as grounds for the denial.  The Court found that 
a benefit decision could have been erroneously decided 
because of the flawed regulation even if the claim did not 
expressly reference Agent Orange or the VA did not cite to 38 
C.F.R. § 3.311a(d) in its denial.  The instant appeal is 
distinguishable from that of the class members whose claims 
were addressed in the most recent Nehmer decision.  Those 
class members had claims denied after the invalidated 
regulation went into effect.  In this case, the appellant's 
claim was denied well before the invalidated regulation took 
effect, and it could not have been, therefore, claimed under 
or denied under that regulation.

Nor did the appellant file a claim subsequent to the May 3, 
1989, order that was held open under the Stipulation.  She 
filed a claim in January 1994 that was administratively 
denied in May 1994 because she failed to provide information 
requested by the RO.  She thereafter submitted this 
information in December 1994 after the moratorium had been 
lifted.  In short, the appellant's claim is not embraced 
under Nehmer.  

Thus, the general rules regarding effective dates of awards 
of service connection govern.  The effective date of an award 
of DIC for which application is received within one year of 
the date of death shall be the first day of the month in 
which death occurred.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(c) (1999).

However, where DIC compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
Where DIC compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. §§ 3.114(a), 
3.400(p) (1999); see also 38 U.S.C.A. § 5110(g) (West 1991). 

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue. 38 C.F.R. § 3.114(a)(1) (1999).  If a claim is 
reviewed on the initiative of VA more than 1 year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a)(2) (1999).  If a claim is reviewed at the request of 
the claimant more than 1 year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3) (1999). 

Thus, under 38 C.F.R. § 3.114, the earliest effective date 
that would be possible under any circumstances would be the 
effective date of the change in law or regulation.  While VA 
may assign an effective date one year prior to the filing of 
the claim in some circumstances, the effective date of the 
statute or administrative issue on which entitlement to 
benefits is based determines the outer limit of the period 
for which an award of retroactive benefits may be made.  
VAOPGCPREC 5-94, paragraph 6.  See also 38 C.F.R. § 3.114(a).  
The intent of the retroactive provisions was to compensate 
claimants who might have been unaware or less diligent in 
filing a claim for benefits that they were otherwise entitled 
to by enactment of liberalizing legislation.  See McCay v. 
Brown, 106 F. 3d 1577 (Fed. Cir. 1997) (agreeing with the 
Secretary, the Federal Circuit stated that the legislative 
history surrounding the enactment of section 5110(g) was to 
allow the VA to identify potential beneficiaries and apply 
the provisions of liberalized laws without necessity of a 
potential beneficiary filing post-enactment claims).

Final rules providing for service connection for respiratory 
cancers were promulgated and effective on June 9, 1994.  The 
new regulatory provisions, which allowed presumptive service 
connection for respiratory cancer developing to the required 
degree within 30 years after exposure to herbicides, were 
effective as of the date of final publication. 59 Fed. Reg. 
29724 (June 9, 1994).  Pursuant to those rules, the RO 
established service connection for the cause of the veteran's 
death due to lung cancer.  Until this regulation was 
finalized, there was no legal basis for granting service-
connected compensation benefits for this disease based on 
service in Vietnam and presumptive Agent Orange exposure.  
Where there is a liberalizing VA issue, as is clearly the 
case in this situation (service connection for lung cancer 
based on presumed exposure to Agent Orange was not available 
until the revised regulations were published), the criteria 
stated above govern whether a retroactive effective date may 
be assigned.  

In this case, service connection for the cause of the 
veteran's death was warranted only on the basis of the 
liberalizing law; therefore, June 9, 1994, is the earliest 
effective date possible.  Regardless, the appellant was 
awarded an effective date of January 10, 1993.  In order to 
establish an effective date earlier than January 10, 1993, 
the evidence would have to show that prior to January 10, 
1993, the requirements for a grant of service connection for 
lung cancer as the cause of the veteran's death were met on 
an alternate basis, such as that it had its onset during 
service or was compensably manifested within one year 
thereafter.  See  8 U.S.C.A. §§ 1110, 1112, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(1999).  The RO's January 1985 decision denying service 
connection for the cause of the veteran's death became final 
because the appellant did not file a notice of disagreement 
with that decision within one year.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302(a) (1999).  
Once an appellant's claim has been finally denied by the RO, 
she may reopen her claim by submitting new and material 
evidence.  38 C.F.R. § 3.156 (1999).  There are no documents 
received between the issuance of the January 1985 rating 
decision and January 10, 1993, that could be construed as a 
claim for service connection for the cause of the veteran's 
death.  See 38 C.F.R. § 3.155 (1999).  On January 10, 1994, 
the appellant submitted a claim to the RO which can be 
construed as a petition to reopen a finally denied claim of 
entitlement to service connection for the cause of the 
veteran's death.  Because the appellant filed a reopened 
claim in January 1994, that is the earliest date from which 
service connection can be granted based on new and material 
evidence, assuming that such evidence had been presented.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii) (1999).  Thus, the Board concludes that an 
effective date earlier than January 10, 1993, is not 
warranted in this case under VA regulations governing 
effective dates for claims reopened based on new and material 
evidence.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii) (1999). 

Even if the Board were to find that the appellant's January 
10, 1994, claim (which was filed after May 3, 1989) for 
service connection for the cause of the veteran's death based 
upon inservice exposure to Agent Orange remained pending 
because of VA's moratorium on decisions under § 3.311a, the 
effective date would be the later of either the date the 
claim was filed, i.e., January 10, 1994, or the date on which 
the qualifying disability or death occurred, i.e., September 
[redacted], 1984.  Thus, the correct effective date would be January 
10, 1994.

Accordingly, the Board finds that there is no basis upon 
which to award an effective date prior to January 10, 1993, 
and the appellant's claim is therefore denied.  In this case, 
the facts are not in dispute, and application of the law to 
the facts is dispositive.  Where there is no entitlement 
under the law to the benefit sought, the appeal must be 
terminated.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board is not unsympathetic to the appellant's situation.  
However, the laws and regulations regarding the effective 
dates prevent the Board from reaching a different result.  
The Board has carefully and compassionately considered the 
appellant's contentions on appeal; however, these arguments 
add nothing to the factual and legal bases upon which the 
Board must make a determination in this case.  No exceptions 
to the controlling legal criteria have been provided and the 
Board has no authority to disregard the specific, 
congressionally-enacted limitations on eligibility for DIC 
benefits for surviving spouses.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 1999). 


ORDER

Entitlement to an effective date earlier than January 10, 
1993, for the award of DIC benefits for a surviving spouse is 
denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

